ALTENBERND, Judge.
We affirm without discussion Stuart Cherubim’s judgments and sentences for dealing in stolen property and for provid*316ing false information on a pawnbroker form. For the reasons expressed in Williams v. State, 66 So.3d 360 (Fla. 2d DCA 2011) (recognizing conflict and certifying questions), review granted, Williams v. State, 70 So.3d 588 (Fla.2011), and its progeny, we certify conflict with Kiss v. State, 42 So.3d 810 (Fla. 4th DCA 2010).
Affirmed.
CASANUEVA and VILLANTI, JJ., Concur.